One of the points raised in the motion for rehearing which was not much discussed by counsel in their original briefs and arguments presents considerable difficulty, and we have concluded to refer it back for further argument and citation of *Page 479 
authorities. Counsel for Nicholas Hanrick and E.G. Hanrick are requested to file within thirty days written arguments and citations of authorities upon the following questions: (1) Whether or not the judgment of the District Court of Falls County in favor of E.G. Hanrick and his tenant, Eubanks, in the suit brought by Nicholas Hanrick for 100 acres of the Zarza grant, which judgment was rendered in favor of defendants against plaintiff on demurrer to the petition, upon the ground that said plaintiff could not take title by inheritance from Edward Hanrick, as claimed in his petition, operates as an estoppel upon Nicholas Hanrick against the assertion in this action of title to other lands claimed herein by the same right of inheritance therein set up and adjudicated. (2) Especially, does the decision of the court in the former suit upon the question of law arising upon the facts alleged in the petition, and admitted by the demurrer, as to such right of inheritance, preclude further examination of such question of law in a different suit between the same parties, where the plaintiff claims other lands under the same right?
The attention of counsel is invited to the following authorities: Southern Pac. R. Co. v. U.S., 168 U.S. 49, 18 S. Ct. 18, 42 L. Ed. 355; Cromwell v. Sac County, 94 U.S. 353, 24 L.Ed., 195; Nichols v. Dibrell, 61 Tex. 541; Birckhead v. Brown, 5 Sandf., 145; Boyd v. Alabama, 94 U.S. 645, 24 L.Ed., 302; Beloit v. Morgan, 7 Wall., 621, 19 L.Ed., 205; McDonald v. Insurance Co., 65 Ala. 358; Freem. on Judg., secs. 256-259; Bernard v. Mayor, etc., 27 N.J. Law, 412; Bigelow, Estop., 4 ed., p. 95; Town of South Ottawa v. Perkins, 94 U.S. 260, 24 L.Ed., 154; Packet Co. v. Sickles, 5 Wall., 592, 18 L.Ed., 550; Goodrich v. City of Chicago, 5 Wall., 566-574, 18 L.Ed., 511; Stewart v. Lansing, 104 U.S. 505, 26 L.Ed., 866; 2 Black, Judgm., sec. 750, and authorities cited.
Opinion delivered February 8, 1900.
                      OPINION ON REHEARING.